DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/7/2022.
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 11/7/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Reich [US4090899].
Reich discloses a method of coupling polymeric components utilizing electromagnetic energy, comprising: obtaining a first component (63) having a first coupling portion, a second component (61) having a second coupling portion, and a susceptor (metal particles in 64) (Figure 6; column 8, lines 26-42); mating the first and second components such that the susceptor is proximate the first and second coupling portions (Figure 6); and applying electromagnetic energy to the susceptor, wherein the susceptor converts the electromagnetic energy to heat, which melts portions of the first and second coupling portions about the susceptor to couple the first and second components to one another upon solidification (column 8, lines 26-42; column 5, lines 38-51; column 2, lines 35-62). 
With respect to claim 2, Reich discloses the first coupling portion (63) comprises an opening and the second coupling portion  (61) is configured to fit within the opening (Figure 6). 
With respect to claim 3, Reich discloses the first coupling portion and the second coupling portion each have a cylindrical configuration (Figure 6; tube and sleeve, column 8, lines 26-42). 
With respect to claim 4, Reich discloses the susceptor is a particulate (column 8, lines 26-42). 
With respect to claim 6, Reich discloses electromagnetic energy is applied by an inductor (column 8, lines 26-42). 
With respect to claim 7, Reich discloses at least one of the first coupling portion or the second coupling portion is formed of a thermoplastic material (column 8, lines 26-42). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Reich in view of King et al. [US5710413, “King”].
Reich discloses a method of coupling polymeric components. Applicant is referred to paragraph 5 for a detailed discussion of Reich.  
With respect to claim 5, Reich discloses the susceptor is a metal particle material, but does not disclose the specific materials recited in claim 5.  King discloses a method of induction heating to joint polymeric materials using a susceptor (column 2, lines 51-64). King discloses suitable known susceptor materials include stainless steel, aluminum and graphite (column 3, lines 1-11). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Reich by selecting any of the known and suitable susceptor materials listed by King as it is nothing more than the predictable use of known prior art materials for their intended purpose, and to ensure induction heating occurs by taking advantage of known and suitable materials. 
With respect to claim 8, Reich discloses pipes or conduits, which are known to be suitable for an intended purpose of protecting data cables. Reich does not explicitly recite the intended use of the assembly with a data cable, but King discloses fusion bonding is known for joining cables and pipes (column 1, line 15-column 2, line 64), and King discloses induction heating to bond a telecommunication cable assembly (column 3, lines 60-67). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Reich by using the welded thermoplastic components to include a telecommunications cable assembly as taught by Reich in order to protect the data cable and to make use of the formed joint. 
Conclusion
8. The method of claim 1, wherein the components form at least a portion of a data cable assembly.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
November 29, 2022